The defendant's conviction of the offense charged was not authorized by the evidence, and the denial of a new trial was error.
                        DECIDED OCTOBER 1, 1941.
The accused was convicted of selling beer on a Sunday. The evidence tending to connect him with the offense was wholly circumstantial, and was insufficient to exclude every reasonable hypothesis save that of his guilt. Furthermore, the testimony of the only witness for the State was so evasive and self-contradictory, and portions of it so improbable, as to create a reasonable doubt as to the truth of any of it. The court erred in overruling the motion for new trial which contained only the general grounds.
Judgment reversed. MacIntyre and Gardner, JJ., concur.
 *Page 1